Broyles, P. J.
1. It having been agreed between counsel that the original records, if relevant, could be used in evidence, the court erred in refusing to allow the defendants to put in evidence the original claim filed on August 11, 1915, upon the levy of the distress warrant, and the entries thereon which showed .that the claim had been sustained and the levy dismissed on February 19, 1916.
2. The evidence introduced did not demand the verdict, and the court erred in directing it, and in refusing to grant a new trial.

Judgment reversed.


Bloodworth and Banvett, JJ., ooneur.

Action upon bond; from Jasper superior court — Judge Park. March 16, 1917.
E. M. Baynes, for plaintiffs in error. Doyle Campbell, contra.